     2:18-cv-02365-DCN          Date Filed 11/20/18      Entry Number 24        Page 1 of 18




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


REDEEMER FELLOWSHIP OF              )
EDISTO ISLAND,                      )
                                    )
                                    )
                  Plaintiff,        )
                                    )                 Case No. 2:18-cv-02365-DCN
v.                                  )
                                    )
TOWN OF EDISTO BEACH,               )
SOUTH CAROLINA,                     )
                                    )
                  Defendant.        )
____________________________________)


            UNITED STATES’ STATEMENT OF INTEREST IN SUPPORT OF
              PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

         Defendant Town of Edisto Beach (“the Town”) has opened its Civic Center for rentals by

private groups and “welcomes civic, political, business, social groups and others to its facility” on

equal terms. Facility Use Guidelines, ECF No. 1-5, at 1. Despite previously permitting “the Civic

Center to be rented by religious groups and organizations for worship services,” Def.’s Resp. In

Opp. To Pl.’s Mot. For Prelim. Inj. at 3, ECF No. 17 (“Def. Br.”), the Town recently amended its

Facility Use Guidelines to prohibit rentals “for the purpose of religious worship services,” Facility

Use Guidelines, ECF No. 1-5, at 1. The Town thus has singled out and banned a category of

constitutionally protected speech and religious exercise—religious worship—based solely on its

content and viewpoint. This discriminatory ban is impossible to reconcile with Widmar v. Vincent,

454 U.S. 264, 265 (1981), where the Supreme Court struck down on First Amendment grounds a

virtually identical ban on “religious worship or religious teaching” in a university’s limited public

forum.
     2:18-cv-02365-DCN           Date Filed 11/20/18       Entry Number 24         Page 2 of 18




       The Town nonetheless attempts to justify its new ban based on “concerns” that permitting

religious worship services in the Civic Center on equal terms as other forms of expression might

violate “the Establishment Clause.” Def. Br. at 3. But the Supreme Court already rejected that

position in Widmar because a policy granting religious groups or speech equal access to a limited

public forum does not violate the Establishment Clause. See 454 U.S. at 269-275. Indeed, the

Town’s reading of the First Amendment is exactly backwards: the Town seeks to permit the

content and viewpoint discrimination against religious worship that the Free Speech and Free

Exercise Clauses prohibit and to prohibit the equal access for religious expression that the

Establishment Clause permits. The Court should hold that Plaintiff Redeemer Fellowship has

established a likelihood of success on its Free Speech and Free Exercise claims.

                            INTEREST OF THE UNITED STATES

       The United States of America respectfully files this Statement of Interest under 28 U.S.C.

§ 517, which authorizes the Attorney General “to attend to the interests of the United States in a

suit pending in a court of the United States.” 28 U.S.C. § 517. The United States is resolutely

committed to protecting the freedoms guaranteed by the First Amendment. The First Amendment

enshrines both the right to “the free exercise” of religion and “the freedom of speech” at the

bedrock of the Nation’s constitutional system. These freedoms lie at the heart of a free society

and are the “effectual guardian of every other right.” Virginia Resolutions (Dec. 21, 1798), in 5

THE FOUNDERS CONSTITUTION, 135, 136 (Philip B. Kurland & Ralph Lerner, eds., 1987).

       The United States also has an unassailable interest in ensuring the equal treatment of

persons irrespective of their religious beliefs in accessing public facilities. The United States

enforces Title III of the Civil Rights Act of 1964, 42 U.S.C. § 2000b, barring discrimination based

on race, color, religion, and national origin in public facilities. The United States also has statutory




                                                   2
     2:18-cv-02365-DCN             Date Filed 11/20/18     Entry Number 24         Page 3 of 18




authority under Title IX of the Civil Rights Act of 1964, 42 U.S.C. § 2000h-2, to intervene in equal

protection cases of general public importance.

        Finally, the United States operates numerous non-public and “designated” or “limited”

public forums, and accordingly has an interest in the outcome of cases involving the application

of the First Amendment to such forums. The Department of Justice has previously participated as

amicus curiae in several other cases raising related issues, including Good News Club v. Milford

Central School, 533 U.S. 98 (2001), and Lamb’s Chapel v. Center Moriches Union Free School

District, 508 U.S. 384 (1993). 1

                                          BACKGROUND

        The Town “welcomes civic, political, business, social groups and others” to rent its Civic

Center for events on equal terms. Facility Use Guidelines, ECF No. 1-5, at 1. The Town

“previously permitted the Civic Center to be rented by religious groups and organizations for

worship services.” Def. Br. at 3. Plaintiff Redeemer Fellowship, a small Christian congregation,

“rented space in the Civic Center on April 1, 2018 and May 6, 2018 for worship services.” Id.

Seeking to arrange a regular place to hold its worship services, Redeemer Fellowship proposed to

the Town that it rent the auditorium in the Civic Center either one Sunday per month or every

Sunday. See Decl. of Cameron Andrews ¶ 19, ECF No. 5-3.

        At a May 10, 2018 meeting, the Town council “discussed concerns regarding the rental of

the Civic Center for religious groups and organizations for religious worship services.” Def. Br.

at 3. The Town attorney advised the council that permitting rentals of the Civic Center for religious

worship services “could violate the Establishment Clause and put the Town at risk for liability.”


1
 See also, e.g., Bronx Household of Faith v. Bd. of Educ. of the City of New York, 650 F.3d 30 (2d Cir.
2011); Child Evangelism Fellowship of Md., Inc. v. Montgomery County Public Schools, 373 F.3d 589
(4th Cir. 2004); Child Evangelism Fellowship of N.J. Inc. v. Stafford Township School District, 386 F.3d
514 (3d Cir. 2004); Donovan v. Punxsutawney Area School District, 336 F.3d 211 (3d Cir. 2003).


                                                   3
     2:18-cv-02365-DCN           Date Filed 11/20/18       Entry Number 24         Page 4 of 18




May 10, 2018 Town Council Meeting Minutes, Ver. Compl. Ex. C. The Town attorney opined

that allowing the Civic Center’s name to be affiliated with religious worship services could “give[]

the appearance that the Town is endorsing or supporting [the] particular religious organization”

and that charging the Civic Center’s below-market rents to religious groups engaged in worship

services could be “termed a subsidy” of religious exercise. Id.

        Based on those “concerns,” the Town Council “moved to amend the Facility Use

Guidelines to prohibit use of the Civic Center for religious worship services.” Def. Br. at 3. As

amended, the Facility Use Guidelines now provide: “Such use shall not be for the purpose of

religious worship services.” Facility Use Guidelines, ECF No. 1-5, at 1.

        Even after the amendment, “[t]he Town continues to permit the Civic Center to be reserved

by churches and other religious groups and organizations for meetings and other functions to teach

religion, read from and discuss the Bible or other religious works, advocate religious views, sing

hymns, and engage in prayer.” Def. Br. at 3-4. The Town also “currently permits an Episcopal

church to use the Civic Center for office space, Vestry meetings, Bible studies, and theological

training.” Id. at 4. The Town nevertheless has denied Redeemer Fellowship’s request to use the

Civic Center for “religious worship services” on the same terms that the Town offers to any other

group wishing to engage in constitutionally protected speech. Facility Use Guidelines, ECF No.

1-5, at 1; Def. Br. at 3-4.

                                            ARGUMENT

        A plaintiff seeking a preliminary injunction must show that “he is likely to succeed on the

merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v. Nat.

Res. Def. Council, 555 U.S. 7, 20 (2008). In the context of an alleged violation of First Amendment




                                                   4
     2:18-cv-02365-DCN          Date Filed 11/20/18       Entry Number 24        Page 5 of 18




rights, “a plaintiff’s claimed irreparable harm is inseparably linked to the likelihood of success on

the merits . . . .” Centro Tepeyac v. Montgomery County, 722 F.3d 184, 191 (4th Cir. 2013). That

is because, as the Supreme Court has explained, the “loss of First Amendment freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S.

347, 373 (1976).

       The Town’s ban on “religious worship services” at the Civic Center contravenes the

controlling decision in Widmar, where the Supreme Court struck down on First Amendment

grounds a ban on “religious worship or religious teaching” in a limited public forum. 454 U.S. at

265. The Supreme Court explained that the ban in Widmar “discriminated against student groups

and speakers based on their desire to use a generally open forum to engage in religious worship

and discussion,” id. at 269, and could not survive strict scrutiny because a neutral policy of equal

access to a limited public forum does not violate the Establishment Clause. Id. at 269-275.

       Here as well, the Town’s ban on religious worship services at the Civic Center

“discriminates . . . based on [a] desire to use a generally open forum to engage in religious worship”

and cannot survive strict scrutiny. Id. at 269. The Town, in fact, has come nowhere close to

satisfying its strict scrutiny burden. To the contrary, the Town’s legally erroneous “concerns”

about Establishment Clause liability turn First Amendment jurisprudence on its head: the First

Amendment prohibits the content-based and viewpoint-based restrictions on protected speech that

the Town seeks to permit and permits religious worship services the equal access to government

facilities that the Town seeks to prohibit. The Court should hold that Redeemer Fellowship has

shown that it is likely to succeed on the merits of its Free Speech and Free Exercise claims.

I.     REDEEMER FELLOWSHIP IS LIKELY TO SUCCEED ON THE MERITS OF ITS
       FREE SPEECH AND FREE EXERCISE CLAIMS




                                                  5
     2:18-cv-02365-DCN          Date Filed 11/20/18       Entry Number 24        Page 6 of 18




       The parties agree that the Civic Center qualifies “as a designated or limited public forum”

rather than a traditional public forum. Def. Br. at 6; Good News Club, 533 U.S. at 106 (the First

Amendment standards that courts must “apply to determine whether a [government] has

unconstitutionally excluded a private speaker from use of a public forum depend on the nature of

the forum.”). The Town’s ban on religious worship services in the limited public forum of the

Civic Center triggers strict scrutiny under the Free Speech and Free Exercise Clauses for two

reasons.

       First, as the Supreme Court held on substantially similar facts in Widmar, a ban on

“religious worship” in a limited public forum constitutes a “content-based” “discriminatory

exclusion” of “speech and association protected by the First Amendment.” 454 U.S. at 274.

Second, by banning only religious worship services while permitting other forms of speech about

religion—including church meetings “to teach religion, read from and discuss the Bible or other

religious works, advocate religious views, sing hymns, and engage in prayer,” Def. Br. at 3-4—

the Town has engaged in viewpoint discrimination. See Reed v. Town of Gilbert, 135 S. Ct. 2218,

2230 (2015); Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 829 (1995); see

also Fairfax Covenant Church v. Fairfax County School Board, 17 F.3d 703, 707 (4th Cir. 1994)

(content or viewpoint discrimination against religious speech “also interferes with or burdens the

[c]hurch’s right to speak and practice religion protected by the Free Exercise Clause”); Trinity

Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012, 2019 (2017) (laws which

discriminate on the basis of religion are valid only if they are justified “by a state interest of the

highest order”) (internal quotation marks omitted).

       The Town, however, has not carried its strict scrutiny burden. The Town’s “concerns”

about a risk of Establishment Clause liability are legally flawed and insufficient to satisfy strict




                                                  6
       2:18-cv-02365-DCN        Date Filed 11/20/18       Entry Number 24        Page 7 of 18




scrutiny in any event; the Town’s reliance on divided out-of-circuit decisions is misplaced; and

the Town provides no basis for this Court to ignore the controlling precedents from the Supreme

Court and the Fourth Circuit. The Court should hold that Redeemer Fellowship is likely to succeed

on the merits of its Free Speech and Free Exercise claims.

        A.     The Town’s Discriminatory Ban On Religious Worship Services Triggers
               Strict Scrutiny

        The Supreme Court’s decision in Widmar demonstrates that the Town’s discriminatory ban

on religious worship services at the Civic Center triggers (and fails) strict scrutiny. The university

in Widmar opened its facilities as a “limited public forum” and permitted registered student

organizations to use those facilities for meetings on equal terms. 454 U.S. at 265, 272. For several

years, an organization of Christian students “regularly sought and received permission to conduct

its meetings in University facilities.” Id. at 265. The university then informed that organization

that it could no longer conduct its meetings in university facilities because a university regulation

prohibited use of those facilities “for purposes of religious worship or religious teaching.” Id. at

265.

        The Supreme Court held that the regulation triggered strict scrutiny—and ultimately struck

it down—under the First Amendment. The Supreme Court explained that “[t]he Constitution

forbids a State to enforce certain exclusions from a forum generally open to the public, even if it

was not required to create the forum in the first place.” Id. at 267-68. The regulation triggered

strict scrutiny because it “discriminated against student groups and speakers based on their desire

to use a generally open forum to engage in religious worship and discussion,” which “are forms of

speech and association protected by the First Amendment.” Id. at 269.

        In the course of this holding, the Supreme Court specifically rejected the argument that

“religious worship” is “not speech protected by” the First Amendment, but instead is an “act”



                                                  7
     2:18-cv-02365-DCN          Date Filed 11/20/18       Entry Number 24        Page 8 of 18




undeserving of First Amendment protection. Id. at 269 n.6. The Supreme Court identified “at

least three difficulties” with applying this proposed “speech” - “act” distinction. Id. First, this

proposed distinction has no “intelligible content” because it is unclear when activities like “singing

hymns, reading scripture, and teaching biblical principles” cease to be protected “speech” and

become unprotected acts of “worship.” Id. Second, this distinction would not “lie within the

judicial competence to administer” because it would require judicial inquiry into “the significance

of words and practices to different religious faiths, and in varying circumstances by the same faith”

and, thus, would “entangle the State with religion in a manner forbidden by our cases.” Id. And,

third, the distinction would bear no relevance to the First Amendment analysis because there is no

reason to “require different treatment for religious speech designed to win religious converts . . .

than for religious worship by persons already converted.” Id.

       The Fourth Circuit followed Widmar to invalidate discrimination against religious speech

in a limited public forum in Fairfax Covenant Church. The policy at issue there required a school

board to charge religious groups escalating rents to use public school facilities after hours, but to

charge lower rents to non-religious groups. See 17 F.3d at 705. The Fourth Circuit concluded

that, like the regulation challenged in Widmar, the challenged policy impermissibly discriminated

against religious speech and, therefore, triggered strict scrutiny. See id. at 705-07.

       Here, like the regulation in Widmar that banned “religious worship or religious teaching,”

454 U.S. at 265, the Town’s “religious worship services” ban “discriminate[s] against . . . groups

and speakers based on their desire to use a generally open forum to engage in religious worship

and discussion,” which are “forms of speech and association protected by the First Amendment,”

id. at 269. Thus, “[i]n order to justify discriminatory exclusion from a public forum based on the




                                                  8
     2:18-cv-02365-DCN         Date Filed 11/20/18       Entry Number 24       Page 9 of 18




religious content of a group’s intended speech,” the Town must show that its ban survives strict

scrutiny. Id. at 269-70.

       If more somehow were needed, the Town’s ban on religious worship services triggers strict

scrutiny for another reason: it constitutes impermissible viewpoint discrimination.             See

Rosenberger, 515 U.S. at 829 (A government may not engage in “viewpoint discrimination, even

when the limited public forum is one of its own creation.”). “Viewpoint discrimination is . . . an

egregious form of content discrimination” that arises when the government justifies regulation of

speech based upon “the specific motivating ideology or the opinion or perspective of the speaker

. . . .” Id. Viewpoint discrimination, even in a limited public forum, necessarily triggers strict

scrutiny. See id.; Reed, 135 S. Ct. at 2230.

       The Supreme Court held that a ban on “religious worship” in a limited public forum

constituted viewpoint discrimination in Good News Club. There, a public school made its building

available for after-school “instruction in any branch of education, learning or the arts” as well as

for “social, civic and recreational meetings and entertainment events, and other uses pertaining to

the welfare of the community . . . .” 533 U.S. at 102. The school, however, denied a Christian

organization’s request to use a part of the building on the ground that the proposed use—to have

“a fun time singing songs, hearing a Bible lesson and memorizing scripture”—was “the equivalent

of religious worship.” Id. at 103.

       The Supreme Court noted that “[t]he Club’s activities are materially indistinguishable from

those in . . . Widmar,” id. at 113, and held that the school’s prohibition on those activities “is

viewpoint discriminatory.” Id. at 107. Indeed, the school permitted groups such as the Boy Scouts

to use its facilities to teach “morals and character,” but forbade the Christian organization from

teaching morals and character “from a Christian perspective.”         Id. at 108-110.    “[S]peech




                                                 9
    2:18-cv-02365-DCN           Date Filed 11/20/18       Entry Number 24         Page 10 of 18




discussing otherwise permissible subjects cannot be excluded from a limited public forum on the

ground that the subject is discussed from a religious viewpoint” because such an exclusion

“constitutes impermissible viewpoint discrimination.” Id. at 112.

       The Supreme Court’s decision in Good News Club followed two prior Supreme Court

decisions striking down as viewpoint discriminatory an exclusion of a private group from

presenting films in a limited public forum based on the films’ discussion of family values from a

religious perspective, Lamb’s Chapel, 508 U.S. at 384, and a university’s refusal to fund a religious

publication on par with other publications because it addressed issues from a religious perspective,

Rosenberger, 515 U.S. at 819. Moreover, the Supreme Court itself has described Widmar as

involving viewpoint discrimination. In fact, in one case, all nine justices characterized the

discrimination in Widmar as “viewpoint” discrimination, see Christian Legal Soc. v. Martinez, 561

U.S. 661, 684 (2010) (five-justice majority); accord id. at 685, 695; id. at 722 (four-justice dissent),

and the majority opinion substituted “viewpoint” in brackets for “content” when quoting Widmar,

id. at 685. See also Badger Catholic, Inc. v. Walsh, 620 F.3d 775, 781 (7th Cir. 2010) (noting that

the Supreme Court has “described Widmar as a case holding that refusing to allow ‘religious

worship and discussion’ in a public forum is forbidden viewpoint discrimination”).

        Here as well, the Town’s ban on “religious worship services” at the Civic Center constitutes

viewpoint discrimination. By its own admission, the Town allows other forms of religious speech

to take place in the Civic Center, including “meetings” by “churches and other religious groups

and organizations . . . to teach religion, read from and discuss the Bible or other religious works,

advocate religious views, sing hymns, and engage in prayer.” Def. Br. at 3-4. The Town also

“currently permits an Episcopal church to use the Civic Center for office space, Vestry meetings,

Bible studies, and theological training.” Id. at 4. And the Town’s Facility Use Guidelines permit




                                                  10
    2:18-cv-02365-DCN          Date Filed 11/20/18      Entry Number 24         Page 11 of 18




speech by “civic, political, business, and social groups and others” about or even opposing religion.

Facility Use Guidelines, ECF No. 1-5, at 1.

       The Town, however, has drawn a line singling out and banning the perspective of “religious

worship services” from the Civic Center. Id. Even if it were possible for the Town to distinguish

between religious “worship” and other forms of religious “speech” in a principled way—which

there is not, see Widmar, 454 U.S. at 269 n.6—the Town’s ban requires it “to inquire into the

significance of words and practices to different religious faiths, and in varying circumstances by

the same faith,” id. This inquiry not only “would tend inevitably to entangle the [Town] with

religion” in a forbidden manner, id., but also require the Town to determine “the specific

motivating ideology or the opinion or perspective of the speaker,” Rosenberger, 515 U.S. at 829.

By permitting some speech regarding religion but excluding speech regarding religion from a

“worship” perspective, the Town has engaged in “impermissible viewpoint discrimination” that

triggers strict scrutiny. Good News, 533 U.S. at 112; Lamb’s Chapel, 508 U.S. 384; Rosenberger,

515 U.S. 819; see also Widmar, 454 U.S. at 267-70; Martinez, 561 U.S. at 684.

       The Town offers two principal arguments in support of its disparate treatment of religious

worship at the Civic Center, but both fail. First, the Town argues that the ban is a permissible

content-based restriction because a government may reserve a limited public forum “for the

discussion of certain topics,” and it has reserved the Civic Center for speech that does not

encompass religious worship services. Def. Br. at 6 (quoting Rosenberger, 515 U.S. at 829); see

also id. at 6-8 (citing Goulart v. Meadows, 345 F.3d 239, 248 (4th Cir. 2003)). The Town thus

ignores the Supreme Court’s controlling holding in Widmar—and the Fourth Circuit’s later faithful

adherence to that holding in Fairfax Covenant Church—that, as a matter of law, exclusion of

“religious worship or religious teaching” from “a generally open forum” is an impermissible




                                                 11
    2:18-cv-02365-DCN          Date Filed 11/20/18      Entry Number 24         Page 12 of 18




“content-based” restriction that triggers strict scrutiny. Widmar, 454 U.S. at 265, 269-70; Fairfax

Covenant Church, 17 F.3d at 706-07. Moreover, the Town further ignores that the ban on religious

worship services at the Civic Center is impermissible viewpoint discrimination that automatically

triggers strict scrutiny even in a limited public forum, regardless of whether a government entity

may engage in some other form of content discrimination in such a forum. See Good News, 533

U.S. at 112; Lamb’s Chapel, 508 U.S. 384; Rosenberger, 515 U.S. 819; see also Widmar, 454 U.S.

at 267-70; Martinez, 561 U.S. at 684.

       Second, the Town argues that religious “worship” is not constitutionally protected speech

because it “is a type of activity,” not “expression.” Def. Br. at 21. This argument flies directly in

the face of the Supreme Court’s conclusion in Widmar that “religious worship and discussion . . .

are forms of speech and association protected by the First Amendment.” 454 U.S. at 269

(emphasis added). Indeed, the Town’s attempt to distinguish between “the expression of a

religious point of view” and “the conduct of religious worship,” Def. Br. at 21, is both untenable

and judicially unmanageable, Widmar, 454 U.S. at 269 n.6.

       For this reason, the Town’s invocation of the decisions of the divided Second Circuit and

the divided Ninth Circuit, see Def. Br. at 8-23 (discussing Bronx Household of Faith v. Bd. of

Educ. of the City of New York, 650 F.3d 30 (2d Cir. 2011), and Faith Center Church Evangelical

Ministries v. Glover, 480 F.3d 891 (9th Cir. 2007)), is fundamentally flawed. As the dissenting

judges in both of those cases pointed out, those courts’ reliance upon a purported distinction

between religious “worship” and religious “speech” is impossible to reconcile with Widmar. See

Bronx Household, 650 F.3d at 56 & n.2 (Walker, J., dissenting); Faith Center, 480 F.3d at 897-

901 (Bybee, J., joined by six other judges, dissenting from denial of rehearing en banc). The Court

should adhere to the controlling decisions of the Supreme Court and the Fourth Circuit, and decline




                                                 12
    2:18-cv-02365-DCN          Date Filed 11/20/18       Entry Number 24        Page 13 of 18




the Town’s invitation to appoint it the arbiter of an illusory distinction between religious “worship”

and religious “speech.” Def. Br. at 21; see also Widmar, 454 U.S. at 269 n.6; Rosenberger, 515

U.S. at 829.

       B.      The Town Has Failed To Carry Its Strict Scrutiny Burden

       To carry its strict scrutiny burden, the Town must show that its ban on religious worship

services at the Civic Center “is necessary to serve a compelling state interest and . . . narrowly

drawn to achieve that end.” Widmar, 454 U.S. at 270. The Town fails at the first step because it

has not even identified a compelling state interest to justify its discriminatory ban on religious

worship services. The Town invokes its “concerns” that allowing religious worship services at the

Civic Center could lead to “liability under the Establishment Clause” by creating an “appearance”

of a Town endorsement or “subsid[y]” of a “particular religion.” Def. Br. at 3. Once again,

however, the Town’s position is irreconcilable with Widmar—and, in fact, turns the governing

First Amendment jurisprudence on its head.

       In the first place, the Town’s “concerns” about an “appearance” of an Establishment Clause

violation are unfounded—and even the Town itself does not consistently embrace them. Indeed,

the Town “continues to permit the Civic Center to be reserved by churches and other religious

groups and organizations for meetings and other functions to teach religion, read from and discuss

the Bible or other religious works, advocate religious views, sing hymns, and engage in prayer,”

and further allows “an Episcopal church to use the Civic Center for office space, Vestry meetings,

Bible studies, and theological training.” Def. Br. at 3-4. The Town thus apparently harbors no

“concerns” that permitting these forms of religious expression at the Civic Center puts it at risk of

Establishment Clause liability. See id. But the Town nowhere explains how permitting these

forms of religious expression does not risk the “appearance” of Town endorsement or subsidy, yet

permitting “religious worship services” somehow does. Id. at 3-4. This failure is especially glaring


                                                 13
     2:18-cv-02365-DCN        Date Filed 11/20/18      Entry Number 24        Page 14 of 18




given that the Town provides “no indication” as to how a religious group or observer would

determine when “‘singing hymns, reading scripture, and teaching biblical principles’ . . . cease to

be” permissible speech and become “unprotected ‘worship’” that precipitates the Town’s

Establishment Clause “concerns.” Widmar, 454 U.S. at 269 n.6; Def. Br. at 3.

        Moreover, the Town’s mere “concern” about an “appearance” of a Town endorsement or

subsidy, see Def. Br. at 3, does not amount to an Establishment Clause violation, let alone satisfy

strict scrutiny. The school board in Fairfax Covenant Church advanced a similar argument that a

church’s “long-term or permanent use” of school facilities on equal terms as non-religious users

might ripen into an Establishment Clause violation. See 17 F.3d at 707-08. The Fourth Circuit

rejected that argument, explaining that the school board’s “anxiety or concern” about a potential

Establishment Clause violation was insufficient to satisfy strict scrutiny. Id. at 708 (emphases in

original).   In fact, “[r]ather than having the effect of remedying the concern about the

Establishment Clause,” the schools board’s policy disfavoring religious speech “move[d] the

School Board into a non-neutral, antireligion corner by burdening free speech and the free exercise

of religion.” Id.

        In all events, the Town’s reading of the Establishment Clause is legally erroneous: as the

Supreme Court explained in Widmar and reaffirmed in subsequent cases, a policy granting

religious groups and speech equal access to government facilities and programs does not violate

the Establishment Clause. See Widmar, 454 U.S. at 275-277; Good News, 533 U.S. at 112-114;

Trinity Lutheran, 137 S. Ct. at 2012. As in Widmar, a neutral policy permitting religious worship

services at the Civic Center on equal terms as other forms of protected expression—such as the

Town’s pre-amendment policy—would eliminate, rather than establish, any impermissible

endorsement of religion or a particular religious group. 454 U.S. at 272-73. The primary effect of




                                                14
    2:18-cv-02365-DCN          Date Filed 11/20/18       Entry Number 24         Page 15 of 18




the Town’s designation of the Civic Center as a limited public forum “open to all forms of

discourse,” including religious worship, would not “be to advance religion” at all. 454 U.S. at

273. In fact, such an “open forum . . . does not confer any imprimatur of state approval” or

endorsement “on religious sects or practices” that use the forum. Id. at 274. That is particularly

true where, as here, “the forum is available to a broad class of nonreligious as well as religious

speakers,” id., including “civic, political, business, social groups and others,” Facility Use

Guidelines, ECF No. 1-5, at 1; see also Fairfax Covenant Church, 17 F.3d at 707.

       After all, “a significant factor in upholding governmental programs in the face of

Establishment Clause attack is their neutrality towards religion.” Good News, 533 U.S. at 114

(emphasis in original).    This “guarantee of neutrality is respected, not offended, when the

government, following neutral criteria and evenhanded policies, extends benefits to recipients

whose ideologies and viewpoints, including religious ones, are broad and diverse.” Id. The

Town’s ban on religious worship services at the Civic Center, far from promoting the neutrality

toward religion that the Establishment Clause demands, moves the Town “into a non-neutral,

antireligion corner by burdening” constitutionally protected religious worship in violation of the

First Amendment. Fairfax Covenant Church, 17 F.3d at 708; see also Rosenberger, 515 U.S. at

845 (O’Connor, J., concurring) (“[I]f a State refused to let religious groups use facilities open to

others, then it would demonstrate not neutrality but hostility to religion.”).

       Nor would the Town’s permitting of religious worship services at the Civic Center on

neutral and equal terms create an unconstitutional subsidy of Redeemer Fellowship or any other

religious group. While the Establishment Clause prohibits expenditure of state funds or conversion

of federally funded buildings “to religious uses” or uses that “otherwise stamp” government action

“with the imprimatur of religion,” it places no limitation “on the [government’s] capacity to




                                                 15
    2:18-cv-02365-DCN          Date Filed 11/20/18      Entry Number 24         Page 16 of 18




maintain forums equally open to religious and other discussions.” Widmar, 454 U.S. at 272 n.12

(distinguishing Tilton v. Richardson, 403 U.S. 672 (1971)). Accordingly, as with the Town’s

ongoing rentals of the Civic Center for church meetings “to teach religion, read from and discuss

the Bible or other religious works, advocate religious views, sing hymns, and engage in prayer,”

Def. Br. 3-4, rentals of the Civic Center for religious worship services on equal terms as other

forms of expression, even if permitted at below-market rates, do not violate the Establishment

Clause, see Widmar, 454 U.S. at 272 n.12; Fairfax Covenant Church, 17 F.3d at 708. And, in all

events, the Town has adduced no evidence that its below-market rates actually subsidize any

group, religious or otherwise, and do not merely compensate the Town “for any expense incurred

by use of” the Civic Center. Fairfax Covenant Church, 17 F.3d at 708 (“Rather than subsidizing

a church user, such a cost-covering rent in fact provides money to the School Board to offset its

ongoing expenses for school facilities.”).

        Thus, in sum, the Town gets it exactly backwards: it seeks to permit the content and

viewpoint discrimination against religious worship that the Free Speech and Free Exercise Clauses

prohibit and to prohibit the equal access to the Civic Center that the Establishment Clause permits.

As explained above, the Town’s discriminatory ban on religious worship services at the Civic

Center triggers strict scrutiny under both the Free Speech and the Free Exercise Clauses, and the

Town’s unfounded “concerns” about the risk of Establishment Clause liability fail to carry its strict

scrutiny burden.

                                         CONCLUSION

       For the foregoing reasons, the Court should hold that Redeemer Fellowship has established

a likelihood of success on the merits of its Free Speech and Free Exercise claims.




                                                 16
    2:18-cv-02365-DCN        Date Filed 11/20/18   Entry Number 24         Page 17 of 18




Dated: this 20th day of November, 2018

Respectfully submitted,



SHERRI A. LYDON                          ERIC S. DREIBAND
United States Attorney                   Assistant Attorney General
District of South Carolina               Civil Rights Division

                                         JOHN M. GORE
                                         Principal Deputy Assistant Attorney General
                                         Civil Rights Division

                                         SAMEENA SHINA MAJEED
                                         Chief
s/ Robert Sneed
BARBARA BOWENS (#4004)                   MICHAEL S. MAURER
ROBERT SNEED (#07437)                    Deputy Chief
Assistant United States Attorneys        RYAN G. LEE
United States Attorney’s Office          JUNIS L. BALDON
District of South Carolina               Trial Attorneys
Wells Fargo Building                     Housing and Civil Enforcement Section
1441 Main Street, Suite 500              950 Pennsylvania Avenue, NW – NWB 7091
Columbia, South Carolina 29201           Washington, D.C. 20530
Tel.: (803) 254-2912                     Phone: (202) 305-1806
Fax: (803) 254-2912                      Tel: (202) 305-0115
Barbara.Bowens@usdoj.gov                 Fax: (202) 514-1116
Robert.Sneed@usdoj.gov                   Junis.Baldon@usdoj.gov



                                         Attorneys for the United States




                                           17
    2:18-cv-02365-DCN           Date Filed 11/20/18       Entry Number 24        Page 18 of 18




                                 CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing with the Clerk of the United States District
Court for the District of South Carolina through the CM/ECF system, which will send a Notice of
Electronic Filing to registered CM/ECF participants.

                                               s/ Robert Sneed
                                               Attorney for the United States of America




                                                  18
